Case 2:20-cv-02569-JMV-MF Document 21 Filed 12/07/20 Page 1 of 7 PageID: 274




NOT FOR PUBLICATION



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY




SHAF INTERNATIONAL, INC.,                        Civil Action No. 20-2569 (JMV)

                    Plaintiff,

      v.

ULTIMATE LEATHER APPAREL,                                  OPINION
INC. and ASAD AHMED,

                    Defendants.




Falk, U.S.M.J.

      This matter comes before the Court upon Defendants’ motion to stay this action

pending the outcome of related proceedings before the Trademark Trial and Appeal

Board. (CM/ECF No. 9.) The motion is opposed. The motion is decided on the papers.

Fed. R. Civ. P. 78(b). For the reasons set forth below, Defendants’ motion to stay is

granted.

                                    BACKGROUND

      This is an action for trademark infringement. Plaintiff, Shaf International, Inc.

(“Shaf”), has been engaged in the business of selling premium clothing, leather goods, and
                                            1
    Case 2:20-cv-02569-JMV-MF Document 21 Filed 12/07/20 Page 2 of 7 PageID: 275



    accessories in the United States primarily under the MILWAUKEE LEATHER® brand

    since 1991. (Am. Compl. ¶ 14.) Plaintiff describes itself as the “leader in the motorcycle

    industry for these categories of goods” and touts itself as one of the “best-known brands”

    in the industry. (Am. Compl. ¶ 15.) Plaintiff claims to have built a family of

    MILWAUKEE-formative sub-brands using design marks incorporating the term

    “MILWAUKEE” (“Plaintiff’s MILWAUKEE-Formative Marks”) 1, using these marks as

    early as 1998. (Am. Compl. ¶¶ 16, 19.)

           In August 2018, Defendant Ultimate Leather Apparel, Inc. (“Ultimate Leather”)

    registered two “MILWAUKEE RIDERS” trademarks with the United States Patent and

    Trademark Office (“USPTO”). (Def.’s Br. at 2.) According to Plaintiff, Ultimate Leather

    and its owner, Defendant Asad Ahmed (“collectively “Defendants”), engaged in the sale

    of apparel products, leather goods and related products bearing the “MILWAUKEE

    RIDERS” marks to motorcycle enthusiasts and consumers nationwide. (Am. Compl. ¶¶

    30, 32.) Plaintiff claims that Ultimate Leather’s use of its “MILWAUKEE RIDERS”

    marks which are similar to Plaintiff’s own MILWAUKEE-Formative Marks infringe upon

    Plaintiff’s federal, state, and common law trademark rights and that Defendants’ goods are

    likely to cause confusion as to affiliation, connection, or association between Plaintiff’s

    and Ultimate Leather’s products. (Am. Compl. ¶ 1.)

           On June 18, 2019, Shaf filed a Petition to Cancel Ultimate Leather’s


1
 The design marks include MILWAUKEE PERFORMANCE®, MILWAUKEE PERFORMANCE FOOTWEAR®,
MILWAUKEE PERFORMANCE APPAREL®, and MILWAUKEE PERFORMANCE ACCESSORIES®. (Am.
Compl. ¶ 16.)
                                                 2
    Case 2:20-cv-02569-JMV-MF Document 21 Filed 12/07/20 Page 3 of 7 PageID: 276



    MILWAUKEE RIDERS trademark registrations at the Trademark Trial and Appeal Board

    (“TTAB”) of the USPTO contending, among other things, that Defendants’ trademarks

    are confusingly similar to Shaf’s MILWAUKEE-Formative Marks. (Def.s’ Br. 2;

    Declaration of William W. Stroever (“Stroever Decl.”) at ¶ 4.) On August 2, 2019,

    Ultimate Leather filed a counterclaim in the TTAB case, seeking cancellation of Shaf’s

    MILWAUKEE-Formative Marks on the grounds that Shaf had fraudulently

    misrepresented to the USPTO that it was the exclusive user of the term “MILWAUKEE”

    in the context of sale of motorcycle apparel. The parties continued with administrative

    proceedings before the TTAB through the close of discovery.

            On March 10, 2020, Shaf filed its Complaint against Defendants in the District

    Court. Shaf filed an Amended Complaint on May 23, 2020, asserting claims for

    trademark infringement in violation of 15 U.S.C. § 1114, false advertising, unfair

    competition, and false designation of origin in violation of 15 U.S.C. § 1125(a), New

    Jersey statutory and common law claims for unfair competition and trademark

    infringement, as well as seeking cancellation of Ultimate Leather’s two MILWAUKEE

    RIDERS designations. 2 The same day, Shaf filed a motion with the TTAB to suspend the

    parties’ proceedings. (Stroever Decl. at ¶ 4.) Discovery in the TTAB case closed on April

    5, 2020. On April 24, 2020, the TTAB suspended the proceedings pending the outcome


2
 Plaintiff’s original Complaint asserted a claim for violation of the New Jersey Consumer Fraud Act (“NJCFA”),
N.J.S.A. § 56:8-2. (CM/ECF No. 1.) On May 11, 2020, Defendants moved to dismiss the NJCFA claim and stay the
case pending outcome of the TTAB proceedings. (CM/ECF No. 9.) Plaintiff subsequently filed an Amended
Complaint omitting its NJCFA claim. Consequently, Defendants’ motion to dismiss became moot. The Court now
only need consider the motion to stay.
                                                      3
Case 2:20-cv-02569-JMV-MF Document 21 Filed 12/07/20 Page 4 of 7 PageID: 277



of the District Court case. (Id.)

       On May 11, 2020, Defendants’ moved to stay this case pending the outcome of the

related proceedings before the TTAB. (CM/ECF No. 9; n. 2, infra.) Arguing that grant of

a stay will not prejudice Shaf, Defendants contend that staying the case and permitting the

TTAB to consider the issues before it, including whether Ultimate Leather’s marks are

entitled to trademark protection, has the potential to expedite Shaf’s claims for relief and

may greatly simplify any issues remaining before the Court when the case resumes.

Defendants also contend that the interests of the parties and judicial economy are best

served by a stay. Shaf opposes the motion essentially arguing that the Court should not

stay the case because the TTAB matter is already stayed.

                                          DISCUSSION

       District courts have broad powers to stay proceedings. Bechtel v. Laborers’ Int’l

Union, 544 F.2d 1207, 1215 (3d Cir. 1976). A decision to stay litigation lies within the

sound discretion of the court. Texaco, Inc. v. Borda, 383 F.2d 607, 608 (3d Cir. 1967). In

deciding whether to stay a case, the Court considers whether a stay would prejudice the

non-moving party and if it would further the interest of judicial economy. See Ford Motor

Credit Co. v. Chiorazzo, 529 F.Supp.2d 535, 542 (D.N.J. 2008). The party seeking a stay

of a civil litigation bears the burden of demonstrating that a stay would be appropriate.

Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936).

      The Court has considered the parties’ arguments and the applicable law and finds

that, for the reasons stated below, a stay is warranted here.
                                             4
Case 2:20-cv-02569-JMV-MF Document 21 Filed 12/07/20 Page 5 of 7 PageID: 278



        A stay of the action would not unduly prejudice Shaf. Quite to the contrary, Shaf

is far more likely to obtain the relief it seeks faster by an adjudication of its claims before

the TTAB. The TTAB case has been pending since June 2019, and is much further along

than the case before this Court. Discovery in the administrative proceeding already

closed on April 5, 2020, and the case is ripe for dispositive motion practice which could

resolve the dispute entirely. (Def.’s Br. at 6.) Moreover, Shaf litigated the case before

the TTAB for nearly a year before commencing this action in the District Court. If it

wanted to have its claims decided in the federal court, Shaf could have filed the case here

in the first instance. Lack of prejudice weighs in favor of a stay.

       Judicial economy is also promoted by a stay. A decision by the TTAB may

dispose of one or more of the claims which are the basis for the District Court case. It

appears that at the crux of the District Court and TTAB cases is the overarching issue of

whether Ultimate Leather’s MILWAUKEE RIDERS trademarks are confusingly similar

to Shaf’s MILWAUKEE-Formative Marks. Therefore, a determination by the TTAB

regarding the scope of Shaf’s marks and whether Ultimate Leather’s marks are

confusingly similar, if adopted by the Court, conceivably could be dispositive of most or

all of Shaf’s federal court claims. For example, a decision on the issue of likelihood of

confusion by the TTAB arguably would resolve Shaf’s assertion of trademark

infringement and its request to cancel Ultimate Leather’s trademark registrations pending

in the federal court. Compare Smart Vent, Inc. v. USA Floodair Vents, Ltd., No. 10-

0168, 2012 WL 12909887 (D.N.J. April 25 2012) (in context of patent reexamination
                                              5
Case 2:20-cv-02569-JMV-MF Document 21 Filed 12/07/20 Page 6 of 7 PageID: 279



stays are “particularly appropriate when the reexamination result might assist the court in

making a validity determination or would eliminate the need to make an infringement

determination”). Thus, adjudication of the claims by the TTAB has the potential to

largely, if not completely, resolve the District Court case.

       It is also in the interest of judicial economy to allow the first filed case to reach its

conclusion, resolving the issue of the validity of Ultimate Leather’s marks, rather than

effectively re-starting the case here. As noted above, discovery in the TTAB case is

closed and the matter is ripe for dispositive motion practice. By contrast, the District

Court case has effectively just started. A scheduling order has not been entered and

discovery has not begun. Basically, the case has not advanced beyond the pleading stage.

Neither the Court nor the parties have invested any time or resources in the District Court

litigation that would be wasted if the case were stayed. These reasons weigh heavily in

favor of a stay.

       It is likewise in the best interest of all parties to stay this case. As explained

above, Shaf is more likely to get a decision on the relief it seeks much sooner before the

TTAB given the progress to date in the administrative proceeding. Additionally,

Defendants arguably will suffer hardship and prejudice if compelled to proceed with the

District Court case now. Defendants had litigated their dispute with Shaf before the

TTAB for nearly a year before the matter was stayed and devoted time and money to that

case. (Def’s Br. at 7.) Defendants should not have to duplicate their efforts and spend

additional resources merely because Shaf would now prefer to have its claims heard here.
                                               6
    Case 2:20-cv-02569-JMV-MF Document 21 Filed 12/07/20 Page 7 of 7 PageID: 280



    Commencement of a federal court case by Shaf seeking a ruling on essentially the same

    issue already pending before the TTAB and expecting Defendants to essentially begin

    litigation of their claims all over again arguably could be a waste of time and resources.

    See Tigercat Inter’l, Inc. v. Caterpillar Inc., No. 16-1047, 2018 WL 2049816, *5 (in

    granting a stay of newly-filed District Court proceedings in favor of a TTAB proceeding

    that was ten days before the close of discovery, the Court stated “resetting the clock at

    this [late] stage of the proceedings strikes the court as a monumental waste of time,

    money and effort”). 3 Thus, the interest of the parties weighs in favor of a stay.

                                                CONCLUSION

          In sum, the Court finds any disadvantages from the inherent delay of a stay are

outweighed by advantages of allowing the TTAB to render a decision before proceeding

with this action. For the reasons stated above, Defendants’ motion to stay this action

pending the outcome of the related proceedings before the TTAB is granted. A separate

Order accompanies this Opinion.

                                                               s/ Mark Falk
                                                               MARK FALK
                                                               United States Magistrate Judge

    DATED: December 7, 2020




3
 Shaf has not substantively addressed Defendants’ arguments except to say that a stay is not warranted because the
TTAB has issued a stay of its own proceedings. However, it bears noting that the TTAB’s decision to enter a stay was
precipitated by Shaf’s request for one. (Def.’s Reply CM/ECF No. 17.)

                                                        7
